Chapter 6421, Acts 1913, entitled "An Act imposing licenses and other taxes," etc., provided that "wholesale dealers in gasoline shall pay a license tax of ten dollars in each county;" "all licenses shall expire on the first day of October," Sections 805, 896, Rev. Gen. Stats. 1920; Sections 1052, 1152, Comp. Gen. Laws 1927.
Chapter 8411, Acts 1921, entitled "An Act imposing license taxes upon dealers in gasoline," etc., provides that "Every dealer in gasoline, or other like products of petroleum * * * shall pay a license tax of five ($5.00) Dollars for each place of business," etc. "The term 'dealer' as used herein * * * shall be deemed and taken to mean any person, firm, corporation or association engaged in the business of selling in this State at wholesale," etc. The provisions as to such license tax "shall take effect October *Page 495 
1st, 1921." "All laws and parts of laws in conflict herewith are hereby repealed."
Chapter 8411, Acts 1921, being a later enactment covering the subject of "license taxes upon dealers in gasoline," expressly defines "dealer" as one engaged in the business of selling at wholesale, imposes a specific "license tax" upon "every dealer in gasoline," provides that "the license tax of Five ($5.00) Dollars shall be due and payable October 1st, of each year," and repeals all laws in conflict with its provisions. The provision of Chapter 6421, Acts 1913, Section 896, Rev. Gen. Stats., Sec. 1152, Comp. Gen. Laws 1927, that "wholesale dealers in gasoline shall pay a license tax of ten dollars in each county" was repealed by implication by Chapter 8411, since it is in conflict with the quoted provisions of Chapter 8411, Acts 1921, Sections 1153, et seq., Comp. Gen. Laws 1927, covering the same subject. See Sec. 10 Chapter 8411, Acts of 1921.
Chapter 8411, Acts 1921, is quite different from Chapter 11336, Acts of 1925, and Chapter 12223, Acts of 1927, considered in State ex rel Stewart v. Karel, Sheriff, 94 Fla. 1039, 114 So. R. 669. Chapter 5597, Acts 1907, considered in Afro-American etc. v. State, 61 Fla. 85, 54 So. R. 383, is unlike Chapter 8411, Acts 1921.
Legal conflict between the provisions of Chapter 6421, Acts 1913, contained in Section 896, Rev. Gen. Stats. 1920, Section 1154, Comp. Gen. Laws 1927, and Chapter 8411, Acts 1921, as amended by Chapter 9120, Acts 1923, Chapter 10025, Acts 1925, Chapter 12037, Acts 1927, had not been adjudicated, and there being no express repeal or specific amendment of it, the compilers were not authorized to omit the enactment of 1913, Section 896, Rev. Gen. Stats. 1920, from the Comp. Gen. Laws 1927.
  BROWN, J., concurs. *Page 496